DETAILED ACTION
This action is responsive to the amendment filed on 5/31/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (US 20110252187 A1, hereinafter Segal) in view of Byun (US 20190187900 A1, hereinafter Byun) in view of Kim et al. (US20160253257A1, hereinafter Kim)
As per claim 1, Segal teaches:
A method for storing data in flash memory, performed by a processing unit when loading and executing program code [Segal teaches storing data in a non-volatile memory comprising flash memory (para. 2, lines 1-3; para. 27, lines 5-8), and also teaches a processor with executing software that receives instructions including write instructions (para. 26, lines 1-10) ], the method comprising: dividing storage space in a flash module into a first region and a second region, wherein the first region comprises a plurality of first physical blocks, the second region comprises a plurality of second physical block, each first physical block is programmed in a single level cell (SLC) mode only, each second physical block is programmed in the SLC mode or a non-SLC mode, [Segal teaches the non-volatile memory a portion comprising SLC memory (first region) and a portion comprising MLC cells (second region) (para. 50, lines 1-5; also see fig. 2); Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12)] the SLC mode is used to program a memory cell to store one of two states, and the non-SLC mode is used to program a memory cell to store one of at least four states; [Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12)] programming data belonging to the first partition type, which is received from a host side, into the first physical block in the first region only; and [Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data in part or as whole into the SLC region (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a data set below the size of an MLC block (first partition type) would necessarily be written to the SLC region (first region)] programming data belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region.  [Segal teaches, for data that are larger than the first partition type data (second partition type), writing any portion of the data equal to the size of the MLC block to the MLC region (second region) and writing any remaining portion to the SLC region (first region) (para. 34, lines 1-16; claim 2) and, for data that are equal to the size of MLC block, writing the entire data into the MLC region (para. 32, lines 1-16)]
Segal does not explicitly disclose, but Byun discloses:
receiving logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Byun teaches a configuration comprising SLC memory blocks (first partition type) and MLC memory blocks (second partition type) (para. 102, lines 1-14), where Byun further teaches storing user data (first type of files) and meta data (second type of files), into the SLC memory block and the MLC memory blocks based on the data segment size (para. 100, line 1 – para. 105, line 8; see para. 101, lines 1-22 discussing both user data and metadata segments being subject to the configuration), where the data with size corresponding to a threshold (MLC memory block one-shot unit) size is stored in MLC memory blocks while data with size smaller than the threshold is stored in SLC memory blocks (para. 103, line 19 – para. 104, line 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal with Byun’s disclosures directed towards performing operations storing metadata and user data into SLC and MLC memory block regions based on data size. Doing so would allow for improved memory operation by allowing data to be “stably and reliably stored in the memory device”. [Byun: 121]
However, Segal in view of Byun does not explicitly disclose a host-provided information outlining the storage operations with respect to data size and type. However, Kim teaches:
receiving logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Kim teaches a file system included on a host device (para. 21, lines 1-3) where the file system may generate an attribute information classifying data based on data type and size (para. 23, line 1 para. 24, line 13), where the attribute information is transmitted to the storage device as a context identifier (logical partitioning information) which classifies corresponding storage locations (para. 26, lines 1-18), where the attributes in the context identifiers is used in storing data in corresponding partitions, where the data storage is based on the data’s attributes such as data type and data size (para. 62, line 1 – para. 68, line 6; also see figs. 7 and 8)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun with disclosures by Kim directed towards a host-provided information allocating data by relevant data types and data size. Doing so would allow for improved memory operation by allowing the data device to “efficiently operate memory regions by classifying and collectively storing data having a similar attribute, on the basis of an equal context identifier, in a predetermined memory region” [Kim: 29]

As per claim 9, Segal teaches:
A non-transitory computer program product for storing data in flash memory when loaded and executed by a processing unit, the non-transitory computer program product comprising program code to: [Segal teaches storing data in a non-volatile memory comprising flash memory (para. 2, lines 1-3; para. 27, lines 5-8), and also teaches a processor with executing software that receives instructions including write instructions (para. 26, lines 1-10) ], divide storage space in a flash module into a first region and a second region, wherein the first region comprises a plurality of first physical blocks, the second region comprises a plurality of second physical block, each first physical block is programmed in a single level cell (SLC) mode only, each second physical block is programmed in the SLC mode or a non-SLC mode, [Segal teaches the non-volatile memory a portion comprising SLC memory (first region) and a portion comprising MLC cells (second region) (para. 50, lines 1-5; also see fig. 2); Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12)] the SLC mode is used to program a memory cell to store one of two states, and the non-SLC mode is used to program a memory cell to store one of at least four states; [Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12)] program data belonging to the first partition type, which is received from a host side, into the first physical block in the first region only; and [Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data, in part or as a whole that is smaller than the MLC block, into the SLC blocks (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a whole data set below the size of an MLC block (first partition type) would necessarily be written to the SLC block (first region)] program data belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region. [Segal teaches, for data that are larger than the first partition type data (second partition type), writing any portion of the data equal to the size of the MLC block to the MLC region (second region) and writing any remaining portion to the SLC region (first region) (para. 34, lines 1-16; claim 2) and, for data that are equal to the size of MLC block, writing the entire data into the MLC region (para. 32, lines 1-16)]
Segal does not explicitly disclose, but Byun discloses:
receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Byun teaches a configuration comprising SLC memory blocks (first partition type) and MLC memory blocks (second partition type) (para. 102, lines 1-14), where Byun further teaches storing user data (first type of files) and meta data (second type of files), into the SLC memory block and the MLC memory blocks based on the data segment size (para. 100, line 1 – para. 105, line 8; see para. 101, lines 1-22 discussing both user data and metadata segments being subject to the configuration), where the data with size corresponding to a threshold (MLC memory block one-shot unit) size is stored in MLC memory blocks while data with size smaller than the threshold is stored in SLC memory blocks (para. 103, line 19 – para. 104, line 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal with Byun’s disclosures directed towards performing operations storing metadata and user data into SLC and MLC memory block regions based on data size. Doing so would allow for improved memory operation by allowing data to be “stably and reliably stored in the memory device”. [Byun: 121]
However, Segal in view of Byun does not explicitly disclose a host-provided information outlining the storage operations with respect to data size and type. However, Kim teaches:
receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Kim teaches a file system included on a host device (para. 21, lines 1-3) where the file system may generate an attribute information classifying data based on data type and size (para. 23, line 1 para. 24, line 13), where the attribute information is transmitted to the storage device as a context identifier (logical partitioning information) which classifies corresponding storage locations (para. 26, lines 1-18), where the attributes in the context identifiers is used in storing data in corresponding partitions, where the data storage is based on the data’s attributes such as data type and data size (para. 62, line 1 – para. 68, line 6; also see figs. 7 and 8)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun with disclosures by Kim directed towards a host-provided information allocating data by relevant data types and data size. Doing so would allow for improved memory operation by allowing the data device to “efficiently operate memory regions by classifying and collectively storing data having a similar attribute, on the basis of an equal context identifier, in a predetermined memory region” [Kim: 29]

As per claim 14, Segal teaches:
An apparatus for storing data in flash memory, comprising: a flash interface (I/F), coupled to a flash module; a host I/F, coupled to a host side; and a processing unit, coupled to the flash I/F and the host I/F, [Segal teaches storing data in a non-volatile memory comprising flash memory (para. 2, lines 1-3; para. 27, lines 5-8), and also teaches a processor with executing software that receives instructions including write instructions (para. 26, lines 1-10). Segal further discloses an interface (host I/F) for receiving data from outside sources and a control module (flash I/F) for erasing, writing, and reading data in the nonvolatile memory (para. 26, lines 1-10)] arranged operably to … divide storage space in the flash module into a first region and a second region, wherein the first region comprises a plurality of first physical blocks, the second region comprises a plurality of second physical block, each first physical block is programmed in a single level cell (SLC) mode only, each second physical block is programmed in the SLC mode or a non-SLC mode, [Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12); Segal teaches the non-volatile memory a portion comprising SLC memory (first region) and a portion comprising MLC cells (second region) (para. 50, lines 1-5; also see fig. 2)] the SLC mode is used to program a memory cell to store one of two states, and the non-SLC mode is used to program a memory cell to store one of at least four states; [Segal teaches single-level cells (SLC) and multi-level cells (SLC), where SLC can represent two states and MLC can represent state as a two to the power of N, where N is greater than one (four or more) (para. 16, lines 3-12)] drive the flash I/F to program data belonging to the first partition type, which is received from the host side through the host I/F, into the first physical block in the first region only; and [Segal teaches a control module for writing data to the non-volatile memory (para. 26, lines 5-8); Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data in part or as a whole into the SLC blocks (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a data set below the size of an MLC block (first partition type) would necessarily be written to the SLC block (first region)] drive the flash I/F to program data belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region.  [Segal teaches, for data that are larger than the first partition type data (second partition type), writing any portion of the data equal to the size of the MLC block to the MLC region (second region) and writing any remaining portion to the SLC region (first region) (para. 34, lines 1-16; claim 2) and, for data that are equal to the size of MLC block, writing the entire data into the MLC region (para. 32, lines 1-16)]
Segal does not explicitly disclose, but Byun discloses:
receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Byun teaches a configuration comprising SLC memory blocks (first partition type) and MLC memory blocks (second partition type) (para. 102, lines 1-14), where Byun further teaches storing user data (first type of files) and meta data (second type of files), into the SLC memory block and the MLC memory blocks based on the data segment size (para. 100, line 1 – para. 105, line 8; see para. 101, lines 1-22 discussing both user data and metadata segments being subject to the configuration), where the data with size corresponding to a threshold (MLC memory block one-shot unit) size is stored  in MLC memory blocks while data with size smaller than the threshold is stored in SLC memory blocks (para. 103, line 19 – para. 104, line 6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal with Byun’s disclosures directed towards performing operations storing metadata and user data into SLC and MLC memory block regions based on data size. Doing so would allow for improved memory operation by allowing data to be “stably and reliably stored in the memory device”. [Byun: 121]
However, Segal in view of Byun does not explicitly disclose a host-provided information outlining the storage operations with respect to data size and type. However, Kim teaches:
receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; [Kim teaches a file system included on a host device (para. 21, lines 1-3) where the file system may generate an attribute information classifying data based on data type and size (para. 23, line 1 para. 24, line 13), where the attribute information is transmitted to the storage device as a context identifier (logical partitioning information) which classifies corresponding storage locations (para. 26, lines 1-18), where the attributes in the context identifiers is used in storing data in corresponding partitions, where the data storage is based on the data’s attributes such as data type and data size (para. 62, line 1 – para. 68, line 6; also see figs. 7 and 8)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun with disclosures by Kim directed towards a host-provided information allocating data by relevant data types and data size. Doing so would allow for improved memory operation by allowing the data device to “efficiently operate memory regions by classifying and collectively storing data having a similar attribute, on the basis of an equal context identifier, in a predetermined memory region” [Kim: 29]


Claims 2, 3, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Byun in view of Kim in view of Jung et al. (US 20120005415 A1, hereinafter Jung)
As per claim 2, Segal in view of Byun in view of Kim teaches all the limitations of claim 1 as disclosed above, and further teaches:
receiving a host write command from the host side; [Segal teaches the processor receiving a write instruction via a program interface (par. 26, lines 1-4)] in response to the host write command requesting to program first data belonging to the first partition type, programming the first data into a current block in the first region [Segal teaches a control module for writing data to the non-volatile memory (para. 26, lines 5-8); Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data in part or as a whole into the SLC blocks (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a data set below the size of an MLC block (first partition type) would necessarily be written to the SLC block (first region)];
Segal in view of Byun in view of Kim does not explicitly disclose but Jung discloses:
in response to the host write command requesting to program second data belonging to the second partition type and the host write command is a random write command, programming the second data into a current block in the first region; and [Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an SLC block (first region) if the data is associated with a random write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)] in response to the host write command requesting to program third data belonging to the second partition type and the host write command is a continuous write command, programming the third data into a current block in the second region.  [Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an MLC block (second region) if the data is associated with a sequential (continuous) write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Jung’s disclosures directed towards writing data of a certain size being written as random or sequential writes on an SLC block or MLC block depending on the write pattern. Doing so would allow for improved storage functionality by “improvi[ng] the performance of write operations.” Jung: [0011]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Jung for the benefit of obtaining the above specified limitations.

As per claim 3, Segal in view of Byun in view of Kim in view of Jung teaches all the limitations of claim 2 as disclosed above, and further teaches:
wherein a length of the second data is shorter than a length of one physical page, and a length of the third data is equal to or longer than a length of one physical page. [Segal, which provides for modifications of its embodiments (para. 68, lines 1-7), further teaches, for a data over the size of a page, writing the portion below the size of a page (second data) into an SLC region and writing the portion larger than a page (third data) into an MLC region. (claim 2)]

As per claim 10, Segal in view of Byun in view of Kim teaches all the limitations of claim 9 as disclosed above, and further teaches:
comprising program code to: receive a host write command from the host side; [Segal teaches the processor receiving a write instruction via a program interface and also teaches the software executed by the processor (par. 26, lines 1-4; 8-10)] in response to the host write command requesting to program first data belonging to the first partition type, program the first data into a current block in the first region;19Applicant Ref.: SMI-20-031-US [Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data, in part or as a whole that is smaller than the MLC block, into the SLC blocks (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a whole data set below the size of an MLC block (first partition type) would necessarily be written to the SLC block (first region)];
Segal in view of Byun in view of Kim does not explicitly disclose, but Jung discloses:
Yapto Ref.: 20P041-US in response to the host write command requesting to program second data belonging to the second partition type and the host write command is a random write command, program the second data into a current block in the first region; and [Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an SLC block (first region) if the data is associated with a random write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)] in response to the host write command requesting to program third data belonging to the second partition type and the host write command is a continuous write command, program the third data into a current block in the second region.  [Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an MLC block (second region) if the data is associated with a sequential (continuous) write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Jung’s disclosures directed towards writing data of a certain size being written as random or sequential writes on an SLC block or MLC block depending on the write pattern. Doing so would allow for improved storage functionality by “improvi[ng] the performance of write operations.” Jung: [0011]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Jung for the benefit of obtaining the above specified limitations.

As per claim 15, Segal in view of Byun in view of Kim teaches all the limitations of claim 14 as disclosed above, and further teaches:
wherein the processing unit is arranged operably to receive a host write command from the host side through the host I/F; [Segal teaches the processor receiving a write instruction via a program interface (par. 26, lines 1-4)] in response to the host write command requesting to program first data belonging to the first partition type, drive the flash I/F to program the first data into a current block in the first region; [Segal teaches a control module for writing data to the non-volatile memory (para. 26, lines 5-8); Segal teaches, when the size of data to be written is different from the size of an MLC block, writing the data in part or as a whole into the SLC blocks (first region) (para. 57, line 1-para. 58, line 4; claim 1), where a data set below the size of an MLC block (first partition type) would necessarily be written to the SLC block (first region)];
Segal in view of Byun in view of Kim does not explicitly disclose but Jung discloses:
in response to the host write command requesting to program second data belonging to the second partition type and the host write command is a random write command, drive the flash I/F to program the second data into a current block in the first region; and [Jung teaches a memory interface connecting a controller to the non-volatile memory (para. 114, lines 9-11), and also teaches the controller writing data to the non-volatile memory (para. 115, lines 1-4); Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an SLC block (first region) if the data is associated with a random write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)] in response to the host write command requesting to program third data belonging to the second partition type and the host write command is a continuous write command, drive the flash I/F to program the third data into a current block in the second region. [Jung teaches a memory interface connecting a controller to the non-volatile memory (para. 114, lines 9-11), and also teaches the controller writing data to the non-volatile memory (para. 115, lines 1-4); Jung teaches receiving data from a host and storing the data in a log block indicated by the host (para. 55, lines 1-5), and writing the block into an MLC block (second region) if the data is associated with a sequential (continuous) write pattern, where the data size of the data blocks in Jung correspond to an MLC block size (second partition type) (para. 57, lines 1-7)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Jung’s disclosures directed towards writing data of a certain size being written as random or sequential writes on an SLC block or MLC block depending on the write pattern. Doing so would allow for improved storage functionality by “improvi[ng] the performance of write operations.” Jung: [0011]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Jung for the benefit of obtaining the above specified limitations.

As per claim 16, Segal in view of Byun in view of Kim in view of Jung teaches all the limitations of claim 15 as disclosed above, and further teaches:
wherein a length of the second data is shorter than a length of one physical page, and a length of the third data is equal to or longer than a length of one physical page.  [Segal, which provides for modifications of its embodiments (para. 68, lines 1-7), further teaches, for a data over the size of a page, writing the portion below the size of a page (second data) into an SLC region and writing the portion larger than a page (third data) into an MLC region. (claim 2)]

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Byun in view of Kim in view of Jung in view of Eom et al. (US 20190310794 A1, hereinafter Eom)
As per claim 4, Segal in view of Byun in view of Kim in view of Jung teaches all the limitations of claim 2 as shown above. Segal in view of Byun in view of Kim in view of Jung does not explicitly disclose but Eom discloses:
examining a partition number carried in the host write command to determine whether requested data to be written belongs to the first partition type or the second partition type. [Eom teaches write requests indicating a write data size (partition number), where the data size may be compared to a size threshold to indicate whether the data is to be written randomly or sequentially. (para. 57, lines 1-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim in view of Jung with Eom’s disclosures directed towards determining the write pattern for a data based on the data size included in the write instruction. Doing so would allow for improved storage functionality by “prevent[ing] write interference between virtual machines by allowing data having a size in excess of the threshold to bypass the write buffer.” Eom: [0102]
Therefore, it would have been obvious to combine Segal, Byun, Kim, Jung, and Eom for the benefit of obtaining the above specified limitations.

As per claim 17, Segal in view of Byun in view of Kim in view of Jung discloses all the limitations of claim 15 as shown above. Segal in view of Byun in view of Kim in view of Jung does not explicitly disclose but Eom discloses: 
wherein the processing unit is arranged operably to examine a partition number carried in the host write command to determine whether requested data to be written belongs to the first partition type or the second partition type. [Eom teaches write requests indicating a write data size (partition number), where the data size may be compared to a size threshold to indicate whether the data is to be written randomly or sequentially. (para. 57, lines 1-12)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim in view of Jung with Eom’s disclosures directed towards determining the write pattern for a data based on the data size included in the write instruction. Doing so would allow for improved storage functionality by “prevent[ing] write interference between virtual machines by allowing data having a size in excess of the threshold to bypass the write buffer.” Eom: [0102]
Therefore, it would have been obvious to combine Segal, Byun, Kim, Jung, and Eom for the benefit of obtaining the above specified limitations.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Byun in view of Kim in view of Agarwal et al. (US 20160092129 A1, hereinafter Agarwal)
As per claim 5, Segal in view of Byun in view of Kim teaches all the limitations of claim 1 as disclosed above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
in response to a total number of spare blocks in the first region being lower than a threshold [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)], reading and collecting data stored in a plurality of first valid sectors of a data block, which belongs to the first partition type, and programming the collected data into a current block in the first region in the SLC mode [Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains any invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12), and the first valid sectors may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] and in response to the total number of spare blocks in the first region being lower than the threshold [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)], reading and collecting data stored in a plurality of second valid sectors of a data block, which belongs to the second partition type, and programming the collected data into a current block in the second region in the non-SLC mode. [Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and where the second valid sector may comprise the wordlines being moved; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.

As per claim 11, Segal in view of Byun in view of Kim teaches all the limitations of claim 9 as disclosed above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
in response to a total number of spare blocks in the first region being lower than a threshold, [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)] read and collect data stored in a plurality of first valid sectors of a data block, which belongs to the first partition type, and program the collected data into a current block in the first region in the SLC mode; and [Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains any invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12), and the first valid sectors may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] in response to the total number of spare blocks in the first region being lower than the threshold, [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)] read and collect data stored in a plurality of second valid sectors of a data block, which belongs to the second partition type, and program the collected data into a current block in the second region in the non-SLC mode.  [Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and where the second valid sector may comprise the wordlines being moved; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.

As per claim 18, Segal in view of Byun in view of Kim teaches all the limitations of claim 14 as disclosed above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
in response to a total number of spare blocks in the first region being lower than a threshold, Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)] drive the flash I/F to read and collect data stored in a plurality of first valid sectors of a data block, which belongs to the first partition type, and program the collected data into a current block in the first region in the SLC mode; and, [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12), and the first valid sectors may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] in response to the total number of spare blocks in the first region being lower than the threshold Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers, including the drop in the number of free SLC blocks (spare blocks in the first region) falls below a threshold. (para. 37, lines 7-13)], drive the flash I/F to read and collect data stored in a plurality of second valid sectors of a data block, which belongs to the second partition type, and program the collected data into a current block in the second region in the non-SLC mode.  [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and where the second valid sector may comprise the wordlines being moved; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.

Claims 6, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Byun in view of Kim in view of Agarwal and Alsasua et al. (US 20200097211 A1, hereinafter Alsasua)
As per claim 6, Segal in view of Byun in view of Kim teaches all the limitations of claim 1 as shown above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
reading all data or valid data stored in a plurality of first physical pages of the data block, which belongs to the first partition type, and programming the all data or the valid data therein into a current block in the first region in the SLC mode; and Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains any invalid data (reading and programming) (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12); and the first physical pages may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block. reading all data or valid data stored in a plurality of second physical pages of the data block, which belongs to the second partition type, and programming the all data or the valid data therein into a current block in the second region in the non-SLC mode.  Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (reading and programming) (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and the second physical pages may also comprise the wordline set being moved; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
However, Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose but Alsasua discloses:
in response to an erase count or a read count corresponding to a data block in the first region being higher than a threshold, Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24); in response to the erase count or the read count corresponding to the data block in the first region being higher than the threshold, Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24)
Segal in view of Byun in view of Kim in view of Agarwal, and Alsasua are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Segal, Byun, Kim, Agarwal, and Alsasua, to modify the disclosures by Segal in view of Byun in view of Kim in view of Agarwal to include disclosures by Alsasua since both Segal in view of Byun in view of Kim in view of Agarwal and Alsasua teach data folding in response to a threshold. Therefore, it would be applying a known technique (initiating a folding operation in a response to a read count reaching a threshold) to a known device (memory device initiating a folding operation in response to the free space limit reaching a threshold) ready for improvement to yield predictable results (memory device initiating a folding operation in response to read count reaching a threshold to move data from cells that are more worn out.).
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Alsasua for the benefit of creating a method to obtain the above specified limitations. 

As per claim 8, Segal in view of Byun in view of Kim in view of Agarwal in view of Alsasua teaches all the limitations of claim 6 as shown above, and further discloses:
searching a partition-type bit table to obtain information indicating that the first physical pages of the data block correspond to the first partition type, and the second physical pages of the data block correspond to the second partition type, wherein the partition-type bit table comprises a plurality of bits, [Agarwal teaches a compaction bitmap that can track whether the data in logical fragments of a SLC block are valid or invalid (para. 40, lines 1-10), where the size of a logical fragment may vary (para. 41, lines 26-29) and thus may correspond to a page; and the compaction bitmap is used for handling transfer of data (searched) (para. 21, lines 4-6); where the first and second physical pages may both correspond to the pages of the SLC block; where the invalid/valid indication of the pages, in connection with the data in the block being identified as being of first or second partition type depending on the presence of invalid data in the wordline encompassing the entire block (see the rejection in claim 6 above), indicates whether the data in the block are of first or second partition type] and each bit records information indicating that the data in a corresponding physical page belongs to the first partition type or the second partition type.  [Where the invalid value in a page indicates that the data in the page is necessarily a part of a SLC block holding data belonging to the first partition type, and the valid value in a page indicates that the data in the page is part of a SLC block holding data belonging to the second partition type in absence of invalid data in the wordline set.]

As per claim 12, Segal in view of Byun in view of Kim teaches all the limitations of claim 9 as shown above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
read all data or valid data stored in a plurality of first physical pages of the data block, which belongs to the first partition type, and program the all data or the valid data therein into a current block in the first region in the SLC mode; and [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving (read and program) wordline sets of a SLC block (first region) into another SLC block (first region) if it contains invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12), and the first physical pages may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] read all data or valid data stored in a plurality of second physical pages of the data block, which belongs to the second partition type, and program the all data or the valid data therein into a current block in the second region in the non-SLC mode. [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving (read and program) wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and the second physical pages may also comprise the wordline set being moved;; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose, but Alsasua discloses:
in response to an erase count or a read count corresponding to a data block in the first region being higher than a threshold, Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24) in response the erase count or the read count corresponding to the data block in the first region being higher than the threshold, Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Segal, Byun, Kim, Agarwal, and Alsasua, to modify the disclosures by Segal in view of Byun in view of Kim in view of Agarwal to include disclosures by Alsasua since both Segal in view of Byun in view of Kim in view of Agarwal and Alsasua teach data folding in response to a threshold. Therefore, it would be applying a known technique (initiating a folding operation in a response to a read count reaching a threshold) to a known device (memory device initiating a folding operation in response to the free space limit reaching a threshold) ready for improvement to yield predictable results (memory device initiating a folding operation in response to read count reaching a threshold to move data from cells that are more worn out.).
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Alsasua for the benefit of creating a method to obtain the above specified limitations. 

As per claim 19, Segal in view of Byun in view of Kim teaches all the limitations of claim 14 as shown above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
drive the flash I/F to read all data or valid data stored in a plurality of first physical pages of the data block, which belongs to the first partition type, and program the all data or the valid data therein into a current block in the first region in the SLC mode; and  [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12), and the first physical pages may comprise the wordline set being moved; where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] drive the flash I/F to read all data or valid data stored in a plurality of second physical pages of the data block, which belongs to the second partition type, and program the all data or the valid data therein into a current block in the second region in the non-SLC mode. [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19), and the second physical pages may also comprise the wordline set being moved; where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose, but Alsasua discloses:
in response to an erase count or a read count corresponding to a data block in the first region being higher than a threshold, [Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24)]; in response to the erase count or the read count corresponding to the data block in the first region being higher than the threshold, [Alsasua teaches triggering a folding event in response to a read count reaching a threshold (para. 14, lines 14-24)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Segal, Byun, Kim, Agarwal, and Alsasua, to modify the disclosures by Segal in view of Byun in view of Kim in view of Agarwal to include disclosures by Alsasua since both Segal in view of Byun in view of Kim in view of Agarwal and Alsasua teach data folding in response to a threshold. Therefore, it would be applying a known technique (initiating a folding operation in a response to a read count reaching a threshold) to a known device (memory device initiating a folding operation in response to the free space limit reaching a threshold) ready for improvement to yield predictable results (memory device initiating a folding operation in response to read count reaching a threshold to move data from cells that are more worn out.).
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Alsasua for the benefit of creating a method to obtain the above specified limitations. 

Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Byun in view of Kim in view of Agarwal and Kotte et al. (US 20180260331 A1, hereinafter Kotte)
As per claim 7, Segal in view of Byun in view of Kim discloses all the limitations of claim 1 as shown above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
reading all data or valid data stored in the data block, which belongs to the first partition type, and programming the all data or the valid data therein into a current block in the first region in the SLC mode; and [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains any invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12); where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.]18Applicant Ref.: SMI-20-031-USYapto Ref.: 20P041-US reading all data or valid data stored in the data block, which belongs to the second partition type, and programming the all data or the valid data therein into a current block in the second region in the non-SLC mode.  [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19); where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose, but Kotte discloses:
reading data from a physical page of a data block in the first region; in response to an error-correcting rate of the physical page being higher than a threshold [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)]; in response to the error-correcting rate of the physical page being higher than the threshold, [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim in view of Agarwal with Kotte’s disclosures directed towards migrating data in response to an error correction threshold being reached. Doing so would allow for a improved administration of storage devices by “addressing the performance and host-read error issues with multibit NAND media.” Kotte: [0006]
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Kotte for the benefit of obtaining the above specified limitations.

As per claim 13, Segal in view of Byun in view of Kim teaches all the limitations of claim 9 as shown above. Segal in view of Byun in view of Kim does not explicitly disclose but Agarwal discloses:
read all data or valid data stored in the data block, which belongs to the first partition type, and program the all data or the valid data therein into a current block in the first region in the SLC mode; and 20Applicant Ref.: SMI-20-031-US[Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12); where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] read all data or valid data stored in the data block, which belongs to the second partition type, and program the all data or the valid data therein into a current block in the second region in the non-SLC mode.  [Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19); where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose, but Kotte discloses:
read data from a physical page of a data block in the first region; in response to an error-correcting rate of the physical page being higher than a threshold, [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)]; in response to the error-correcting rate of the physical page being higher than the threshold, [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim in view of Agarwal with Kotte’s disclosures directed towards migrating data in response to an error correction threshold being reached. Doing so would allow for a improved administration of storage devices by “addressing the performance and host-read error issues with multibit NAND media.” Kotte: [0006]
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Kotte for the benefit of obtaining the above specified limitations.

As per claim 20, Segal in view of Byun in view of Kim discloses all the limitations of claim 14 as disclosed above. Segal in view of Byun in view of Kim further teaches:
wherein the processing unit is arranged operably to drive the flash I/F to read data from a physical page of a data block in the first region; [Segal teaches a control module for writing to and reading from the non-volatile memory (para. 26, lines 5-8)]
Segal in view of Byun in view of Kim does not explicitly disclose, but Agarwal discloses:
drive the flash I/F to read all data or valid data stored in the data block, which belongs to the first partition type, and program the all data or the valid data therein into a current block in the first region in the SLC mode; and [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into another SLC block (first region) if it contains invalid data (para. 53, lines 10-19), where invalid data comprise data that was overwritten and now obsolete (para. 38, line 12); where the wordline set moved to the other SLC block (first region) may comprise data of first partition type (smaller than size of an MLC block), as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block, but, due to the invalid data, contains less data than which equals to a whole SLC or MLC block.] drive the flash I/F to read all data22Applicant Ref.: SMI-20-031-USYapto Ref.: 20P041-US or valid data stored in the data block, which belongs to the second partition type, and program the all data or the valid data therein into a current block in the second region in the non-SLC mode. [Agarwal teaches a controller that may fold data (read, collect, and program), where the controller also includes a flash memory interface for interfacing with the non-volatile memory (para. 25, lines 1-16); Agarwal teaches, in a disclosure involving SLC and MLC cells, a folding process in response to any of a number of triggers (para. 37, lines 7-13); Agarwal teaches moving wordline sets of a SLC block (first region) into an MLC block (second region) if it contains only valid data (para. 53, lines 10-19); where the wordline set moved to the MLC block (second region) may comprise data of second partition type, as Segal teaches that SLC blocks (first region) sizes may be configured to correspond to a full MLC block (para. 31, lines 17-38), and where Agarwal further teaches its method may be implemented through SLC blocks of various sizes and its wordline sets may be of various fixed sizes (para. 39, lines 14-24), where, therefore, the wordline set selected by Agarwal may correspond to the entirety of the wordlines in the SLC block, which corresponds the size of the MLC block.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim with Agarwal’s disclosures directed towards moving data in SLC block into another SLC block or MLC block in response to a condition and based on existence of invalid data in the SLC block. Doing so would allow for improved storage administration by improving “performance in transferring data from blocks of SLC memory cells to blocks of MLC memory cells.” Agarwal: [0004]
Therefore, it would have been obvious to combine Segal in view of Byun in view of Kim and Agarwal for the benefit of obtaining the above specified limitations.
Segal in view of Byun in view of Kim in view of Agarwal does not explicitly disclose, but Kotte discloses:
in response to an error-correcting rate of the physical page being higher than a threshold, [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)] in response to the error- correcting rate of the physical page being higher than the threshold, [Kotte teaches reading data in blocks and migrating data in the data block exceeding an ECC error correction threshold. (para. 66 line 10-para. 67, line 4)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Segal in view of Byun in view of Kim in view of Agarwal with Kotte’s disclosures directed towards migrating data in response to an error correction threshold being reached.. Doing so would allow for a improved administration of storage devices by “addressing the performance and host-read error issues with multibit NAND media.” Kotte: [0006]
Therefore, it would have been obvious to combine Segal, Byun, Kim, Agarwal, and Kotte for the benefit of obtaining the above specified limitations.

Response to Arguments
The objections and the rejection pursuant to 35 USC §112(b) are withdrawn in view of the amendment submitted by the applicant.
On pages 12-16 of the applicant’s remarks, the applicant argues:
Claim 2 stands rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is respectfully traversed. 
In view of the foregoing amendments, it is respectfully submitted that this rejection has been addressed. Accordingly, all pending claims are now definite and clear. Reconsideration and withdrawal of the rejection are therefore respectfully requested. 
Claim Rejections Under 35 U.S.C. §§ 102 & 103 
Claims 1, 9, and 14 stand rejected under 35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by Segal, U.S. Patent Application Publication No. 2011/0252187 Al. Claims 2, 3, 10, 15, and 16 BIRCH, STEWART, KOLASCH & BIRCH, LLP GH/GH/ghReply to Office Action of March 10, 2022stand rejected under 35 U.S.C. § 103 as being unpatentable over Segal in view of Jung, U.S. Patent Application Publication No. 2012/0005415 Al. Claim 4 and 17 stand rejected under 35 U.S.C. § 103 as being unpatentable over Segal in view of Jung, and further in view of Eom, U.S. Patent Application Publication No. 2019/0310794 Al. Claims 5, 11, and 18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Segal in view of Agarwal, U.S. Patent Application Publication No. 2016/0092129 Al. Claims 6, 8, 12, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Segal in view of Agarwal, and further in view of Alsasua, U.S. Patent Application Publication No. 2020/0097211 Al. Claims 7, 13, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Segal in view of Agarwal, and further in view of Kotte, U.S. Patent Application Publication No. 2018/0260331 Al. These rejections are respectfully traversed. 
Complete discussion of the Examiner's rejections are set forth in the Office Action, and are not being repeated here. 
In light of the foregoing amendments, Applicant respectfully submits that these rejections have been obviated and/or rendered moot. Without conceding to the propriety of the Examiner's rejection, but merely to timely advance the prosecution of the application, as the Examiner will note, independent claims 1, 9, and 14 have been amended. 
Independent claim 1 recites a combination of elements including "[a] method for storing data in flash memory, performed by a processing unit when loading and executing program code, the method comprising: receiving logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; ... programming data belonging, STEWART, KOLASCH & BIRCH, LLP GH/GH/gh  to the first partition type, which is received from a host side, into the first physical block in the first region only; and programming data belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region." 
Independent claim 9 recites a combination of elements including "[a] non-transitory computer program product for storing data in flash memory when loaded and executed by a processing unit, the non-transitory computer program product comprising program code to: receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; ... program data belonging to the first partition type, which is received from a host side, into the first physical block in the first region only; and program data belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region." 
Independent claim 14 recites a combination of elements including "[an] apparatus for storing data in flash memory, comprising: ... a processing unit, coupled to the flash I/F and the host I/F, arranged operably to receive logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, wherein the host side defines to store a first type of files in the first partition type of storage, and the host side defines to store a second type of files in the second partition type of storage; ... drive the flash I/F to program data belonging to the first partition type, which is received from the host side through the host I/F, into the first physical block in the first region only; and drive the flash I/F to program data , STEWART, KOLASCH & BIRCH, LLP GH/GH/gh belonging to the second partition type, which is received from the host side, into either the first physical block in the first region or the second physical block in the second region." 
Applicant respectfully submits that the combinations of elements set forth in claims 1, 9, and 14 are not disclosed or suggested by the references relied on by the Examiner. 
In particular, independent claims 1, 9, and 14 recite a reception of logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, where the host side defines to store a first type of files in the first partition type of storage, and to store a second type of files in the second partition type of storage. 
Applicant respectfully submits that the cited references are entirely silent on any logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, where the host side defines to store a first type of files in the first partition type of storage, and to store a second type of files in the second partition type of storage. 
In addition, although Segal discloses a determination of whether the size of the dataset is different than or equal to the size of an integer number of pages (see paragraph [0057]), Applicant respectfully submits that the size of the dataset cannot be considered as the first partition type of storage, in which the first type of files are stored, or the second partition type of storage, in which the second type of files are stored, defined by the host side, as claimed in claims 1, 9, and 14. 
Since Segal fails to disclose the logical partitioning information describing a first partition type and a second partition type of storage from a file system run on a host side, where the host side defines to store a first type of files in the first partition type of storage and to store a second type of files in the second partition type of storage, Segal also fails to teach programming data belonging to the first partition type, which is received from a host side, into the first physical block in the first region only; and programming data belonging to the second partition type, which isBIRCH, STEWART, KOLASCH & BIRCH, LLP GH/GH/gh received from the host side, into either the first physical block in the first region or the second physical block in the second region, as claimed in claims 1, 9, and 14. With regard to the Examiner's reliance on the other secondary references, these references also fail to disclose the above combinations of elements as set forth in amended independent claims 1, 9, and 14. Accordingly, these references fail to cure the deficiencies of Segal. 
Accordingly, none of the utilized references individually or in combination teaches or suggests the limitations of independent claims 1, 9, and 14 or their dependent claims. 
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the rejections above for claims 1, 9, and 14 by Segal in view of Byun in view of Kim.
On page 17 of applicant’s remarks, the applicant argues:
Therefore, Applicant respectfully submits that independent claims 1, 9, and 14 and their dependent claims clearly define over the teachings of the utilized references. 
Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. §§ 102 and 103 are respectfully requested.
With respect to the arguments based on the claims dependent on the independent claims 1, 9, and 14, please see the rejections and the responses above pertaining to the amended claims 1, 9, and 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135